COURT OF APPEAL, FIRST CIRCUIT
                                                   STATE OF LOUISIANA




RE:    Docket Number 2021 -CA -0942



Dionne Christy and Demond Chatman
                         Versus - -
                                                                      23rd Judicial District Court
Atlantic Specialty Insurance Company, Lionel Franklin, Jr.,           Case #:   124956
and State Farm Mutual Automobile Insurance Company                    Ascension Parish




On Application for R "    aring filed on   03/ /   2022 by Dionne Christy and Demond Chatman
Rehearing                                  v




                                                                                   J     n Michael Guidry




                                                                                   G'u/y Holdridge


       IIit, S' Ju"
  Iv




          kA
             JY.         rM   f 4 relFav- w
                                                                                   Wayr a Ray Chutz




Date
                  APR 19 2022

Rodd Naquin, Clerk